DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented system for automatically improving gathering of data.  Each independent claim identifies the uniquely distinct feature “processing the first input data to generate a first prediction and a first confidence score corresponding to the first prediction, wherein the first input data is processed using a predictor module that is pre-trained using machine learning to generate predictions and corresponding confidence scores of said predictions based on parameters learned from training dataset; and if the first confidence score is below a predetermined threshold: processing at least the first input data and the first confidence score to generate a first set of at least one action to apply to the data gathering device, wherein the first confidence score and the first input data are processed using an assistant module that is pre-trained using machine learning to generate actions to apply to the data gathering device that improve a quality of input data to allow predictions with higher confidence scores; applying the first set of at least one action to the data gathering device; receiving second input data acquired using the data gathering device; processing the second input using the predictor module to generate a second prediction and a second confidence score corresponding to the second prediction; and if the second confidence score is below the predetermined threshold: calculating a difference between the first confidence score and the second confidence score; processing at least the second input data and the difference between the first confidence score and the second confidence score using the assistant module to generate a second set of at least one action to apply to the data gathering device; and applying the second set of at least one action to the data gathering device." The closest prior arts, Ramaswamy (US 9,465,444 B1) and Oliveria et al. (US 2018/0276781 A1) disclose the conventional system, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/Primary Examiner, Art Unit 2486